DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Linder on 08/03/2022.
The application has been amended as follows: 

	In claim 1 on lines 12-13, please delete “, with layers closest to the material having a greater concentration of the aliphatic thermoplastic polyurethane hydrogel”

Allowable Subject Matter
Claims 1-20 are allowed.


The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest an article of footwear having a substrate body, a tie layer secured to a first side of the substrate and comprising a mixture including an aliphatic thermoplastic polyurethane hydrogel and a material layer secured to the tie layer on an apposite side from the side facing the substrate body, wherein the concentration of the aliphatic thermoplastic polyurethane hydrogel in the tie layer increases from the substrate body to the material layer secured to the tie layer in combination with the rest of the limitations claimed.  Please also see the rationale as to why obviousness-type double patenting rejections would not apply in section 5 of the Final rejection mailed 6/29/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1759